
	
		I
		112th CONGRESS
		1st Session
		H. R. 3558
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Lance (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the prohibition on suits to restrain assessment or collection of tax does
		  not apply to the tax provisions of the Patient Protection and Affordable Care
		  Act or the Health Care and Education Reconciliation Act of
		  2010.
	
	
		1.Short titleThis Act may be cited as the
			 Americans Need A Healthcare Ruling
			 Act.
		2.Prohibition on suits
			 to restrain assessment or collection of tax does not apply to tax provisions of
			 PPACA
			(a)In
			 generalSection 7421 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(c)Applicability to
				PPACASubsection (a) shall
				not apply with respect to the assessment or collection of any tax contained in
				any provision of, or amendment made by, the Patient Protection and Affordable
				Care Act or the Health Care and Education Reconciliation Act of
				2010.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any assessment or collection of tax before, on, or after the date of
			 the enactment of this Act.
			
